Name: Council Regulation (EEC, Euratom, ECSC) No 3760/86 of 8 December 1986 amending Regulation (EEC, Euratom, ECSC) No 2891/77 implementing the Decision of 21 April 1970 on the replacement of financial contributions from Member States by the Communities' own resources
 Type: Regulation
 Subject Matter: taxation;  EU finance
 Date Published: nan

 11 . 12. 86 Official Journal of the European Communities No L 349/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC, EURATOM, ECSC) No 3760/86 of 8 December 1986 amending Regulation (EEC, Euratom, ECSC) No 2891/77 implementing the Decision of 21 April 1970 on the replacement of financial contributions from Member States by the Communities' own resources Whereas the provisions relating to the adjustment of GNP-based financial contributions following receipt of the annual statements of VAT resources require clarifica ­ tion ; Whereas Regulation (EEC, Euratom, ECSC) No 2891 /77 should be supplemented so as to contain provisions relating to the budgetary management of corrections to the annual statements of VAT resources ; Whereas the concept of cash resource requirements calls for clarification ; Whereas the balance to be carried forward to the next financial year should be redefined, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 78h thereof, Having regard to the Treaty establishing the European Economic Community, and in particular Article 209 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 1 83 thereof, Having regard to Decision 85/257/EEC, Euratom of 7 May 1985 on the Communities' system of own re ­ sources ('), and in particular Article 7 (2) thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parliament (3), Having regard to the opinion of the Court of Auditors (4), Whereas the practical application of Regulation (EEC, Euratom, ECSC) No 2891 /77 (*) has revealed that a number of its provisions require adjustment ; Whereas it appears necessary to adjust certain provisions relating to the making available to the Commission of adjustments to the monthly entries of own resources derived from value added tax, hereinafter referred to as 'VAT resources', or financial contributions based on gross national product referred to in Article 3 (7) and (8) of Decision 85/257/EEC, Euratom, hereinafter referred to as 'GNP-based financial contributions', consequent upon an amending or supplementary budget ; Whereas the provisions relating to the making available of VAT resources or GNP-based financial contributions if the budget has not been finally adopted before the begin ­ ning of the financial year require clarification ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC, Euratom, ECSC) No 2891 /77 is hereby amended as follows : 1 . In Article 1 , for 'Decision of 21 April 1970' read 'Decision 85/257/EEC, Euratom' ; 2 . The following paragraph shall be added to Article 3 : ' If verification of these supporting documents by the national administration alone or in conjunction with the Commission shows that a finding to which they relate may have to be corrected, they shall be kept beyond the time limit provided for in the first sub ­ paragraph for a sufficient period to permit the cor ­ rection to be made and monitored.' 3 . Article 5 shall become Article 8 and be replaced by the following : Article 8 Each Member State shall draw up yearly a summary account of entitlements established together with a report on the establishment and entry in the accounts of own resources and shall forward this to the Commission before 1 May of the year following the financial year in question .' (') OJ No L 128 , 14. 5 . 1985, p. 15. 0 OJ No C 231 , 4. 9 . 1982, p. 15, and OJ No C 146, 4. 6 . 1983, p. 4. (3) OJ No C 13, 17 . 1 . 1983, p. 220. (4) OJ No C 133, 20 . 5 . 1983, p . 3 . 4 OJ No L 336, 27. 12. 1977, p . 1 . No L 349/2 Official Journal of the European Communities 11 . 12. 86 4. Article 6 shall become Article 5 and be replaced by the following : 'Article 5 The rate referred to in Article 3 (3) (a) of Decision 85/257/EEC, Euratom shall be calculated as a per ­ centage of the estimated assessment basis for VAT resources in such a manner that it fully covers that part of the budget not financed from customs duties, agricultural levies, financial contributions to supple ­ mentary research programmes, miscellaneous revenue and, where appropriate, GNP-based financial contri ­ butions. This rate shall be expressed in the budget by a figure rounded off to the fourth decimal point.' 5 . Article 7 shall become Article 6 and its paragraphs 2 and 3 shall be replaced by the following : '2. The established entitlements shall be entered in the accounts at the latest on the first working day after the 19th day of the second month following the month during which the entitlements were estab ­ lished. VAT resources shall, however, be included in the accounts as follows :  on the first working day of each month, the 12th referred to in Article 10 (3),  annually, as regards the balance referred to in Article 10 (4) and the adjustments referred to in Article 10 (6), except for the particular adjust ­ ments referred to in the first indent of Article 10 (6), which shall be entered in the accounts on the first working day of the month following agree ­ ment between the Member State concerned and the Commission . 3 . Each Member State shall forward to the Commission a monthly statement of its accounts within the period specified in paragraph 2.' 6 . Article 8 shall become Article 7. 7 . Article 9 shall be amended as follows : (a) in paragraph 2 the words 'referred to in the fifth subparagraph of Article 3 ( 1 ) of the Decision of 21 April 1970 ' shall be replaced by 'referred to in Article 5 of Decision 85/257/EEC, Euratom' ; (b) paragraph 3 shall be replaced by the following : '3 . The amounts entered shall be converted by the Commission and entered in its accounts in ECU on the basis of the ECU rate used for the month during which such entry took place .' 8 . Article 10 shall be amended as follows : (a) in paragraph 1 , '20th' shall be replaced by 'first working day after the 19th' ; (b) in paragraph 3, the second, third and fourth subparagraphs shall be replaced by the following : 'Any change in the rates of VAT resources or, if appropriate, in GNP-based financial contributions shall be occasioned by the final adoption of a supplementary or amending budget and shall give rise to a readjustment of the 12ths which have been entered since the beginning of the financial year. This readjustment shall be carried out when the first entry is made following the final adoption of the supplementary or amending budget if it is adopted before the 1 6th day of the month . Other ­ wise it shall be carried out when the second entry following final adoption is made. By way of dero ­ gation from Article 5 of the Financial Regulation, this readjustment shall be entered in the accounts in respect of the financial year of the amending or supplementary budget in question . Calculation of the 12th for the month of January of each financial year shall be based on the amounts provided for in the draft budget referred to in Article 78 (3) of the ECSC Treaty, Article 203 (3) of the EEC Treaty and Article 177 (3) of the Euratom Treaty ; the adjustment shall be made together with the entry for the following month . If the budget has not been finally adopted before the beginning of the financial year, the Member States shall enter on the first working day of each month, including January, one 12th of the amount of VAT own resources or, if appropriate, of the GNP-based financial contributions entered in the last budget finally adopted ; the adjustment shall be made on the first due date following final adoption of the budget if it is adopted before the 16th of the month. Otherwise, the adjustment shall be made on the second due date following final adoption of the budget.' ; (c) in the first sentence of paragraph 4 the phrase 'the rate adopted for the previous financial year' shall be replaced by 'the rate to be applied to each Member State in accordance with Article 3 (3) of Decision 85/257/EEC, Euratom, for the previous financial year' ; (d) paragraph 5 shall be replaced by the following : '5 . The Commission shall then calculate adjust ­ ments to the financial contributions so as to restore, in the light of the actual yield from VAT resources, the original distribution in the budget between the latter and the financial contributions based on the GNP. In calculating these adjust ­ ments, the balances referred to in paragraph 4 shall be converted into ECU at the rates of exchange applying on the first working day after the 15th day of July preceding the entries 11 . 12. 86 Official Journal of the European Communities No L 349/3 provided for in paragraph 4. For each Member State concerned, the total of VAT balances shall be adjusted by the ratio between VAT resources and the financial contributions entered in the budget. The Commission shall communicate the results of this calculation to the Member States which, during the previous financial year, paid GNP-based financial contributions so that they can make a credit or debit entry as appropriate in the account referred to in Article 9 ( 1 ) on the first working day of August of the same year.' ; (e) the following paragraph shall be inserted : '6 . Any corrections to the VAT resources basis under Article 10b ( 1 ) of Regulation (EEC, Euratom, ECSC) No 2892/77 shall give rise for each Member State concerned to the following adjustments to the balance referred to in para ­ graph 4 of this Article :  the corrections under the first subparagraph of Article 10b ( 1 ) of the said Regulation shall give rise to a general adjustment to be entered in the account referred to in Article 9 ( 1 ) of this Regulation on the first working day of August of the same year. However, a particular adjustment shall be entered before that date if the Member State concerned and the Commission are in agreement,  where the measures, which the Commission takes under the second subparagraph of Article 10b ( 1 ) of Regulation (EEC, Euratom , ECSC) No 2892/77 to correct the basis , lead to an adjustment of the entries in the account as referred to in Article 9 ( 1 ) of this Regula ­ tion, that adjustment shall be made on the first working day of the month following expiry of the time limit laid down under the application of the said measures. 9 . Article 1 1 shall be replaced by the following : 'Article 11 Any delay in making the entry in the account referred to in Article 9 ( 1 ) shall give rise to the payment of interest by the Member State concerned at the interest rate applicable on the Member State's money market on the due date for short-term public financing operations, increased by 2 percentage points. This rate shall be increased by 0,25 of a percentage point for each month of delay. The increased rate shall be applied to the entire period of delay.' 10 . Article 12 shall be replaced by the following : 'Article 12 1 . The Commission shall draw on the sums credited to the accounts referred to in Article 9 ( 1 ) to the extent necessary to cover its cash resource re ­ quirements arising out of the implementation of the budget. 2. If the cash resource requirements are in excess of the assets of the accounts, the Commission may draw in excess of the total of these assets subject to the availability of appropriations in the budget and within the limit of the own resources entered in the budget. In this event, it shall inform the Member States in advance of any foreseeable excess require ­ ments . 3 . In the sole case of default under a loan contracted pursuant to regulations and decisions of the Council , in circumstances in which the Commis ­ sion cannot activate other measures provided for by the financial arrangements applying to these loans in time to ensure compliance with the Community's legal obligations to its lenders, the provisions of para ­ graphs 2 and 4 may provisionally be applied irrespec ­ tive of the conditions in paragraph 2 in order to service the Community's debts. 4. The difference between the overall assets and the cash resource requirements shall be divided among the Member States, as far as possible, in proportion to the estimated budget revenue from each of them. 5 . The orders and instructions which the Commis ­ sion sends to the Treasury or to the appropriate department of each Member State shall be carried out as soon as possible .' 11 . The heading of Title V shall be replaced by 'Proce ­ dure for the application of Article 3 (7) and (8) of Decision 85/257/EEC, Euratom'. 1 2 . Article 1 3 is hereby amended as follows : (a) in paragraph 1 the words 'in Article 4 (2) and (3) of the Decision of 21 April 1970' shall be replaced by 'in Article 3 (7) and (8) of Decision 85/257/EEC, Euratom' ; The adjustments to be made to the VAT balances by the first working day of August of each year under the first subparagraph of this paragraph shall also give rise to the calculation by the Commission of further adjustments to the GNP ­ based financial contributions. The exchange rates to be employed in calculating these further adjust ­ ments shall be those used for the initial calcula ­ tion referred to in paragraph 5. The Commission shall communicate these adjustments to the Member States so that they can enter them in the account referred to in Article 9 ( 1 ) on the first working day of August of the same year.' ; (f) the former paragraph 6 shall become paragraph 7 and be amended as follows : 'paragraphs 4 and 5' shall be replaced by 'para ­ graphs 4, 5 and 6'. No L 349/4 Official Journal of the European Communities 11 . 12. 86 This difference shall be increased or decreased by, on the one hand, the net amount of appropriations carried forward from previous financial years which have lapsed and, on the other hand, by way of deroga ­ tion from Article 4 of the Financial Regulation, by : (b) paragraph 2 shall be replaced by the following : '2. The gross national product at market prices shall be calculated by the Statistical Office of the European Communities, on the basis of statistics prepared according to the European System of Integrated Economic Accounts (ESA), and corre ­ sponding, for each Member State, to the arith ­ metical average of the first three years of the five ­ year period preceding the financial year in respect of which the provisions of Article 3 (7) of Deci ­ sion 85/257/EEC, Euratom have been applied. No account shall be taken of any revisions of statis ­ tical data made after the final adoption of the budget.' ;  payments made in excess of non-differentiated appropriations carried over from the previous financial year under Article 6 ( 1 ) of the Financial Regulation as a result of changes in ECU rates, and (c) in paragraph 3 'EUA' shall be replaced by 'ECU ; (d) in paragraph 4 :  the beginning of the first sentence shall be amended as follows : 'As long as the derogation provided for in Article 3 (7) of Decision 85/257/EEC, Euratom applies . . .'.  at the end of the first sentence, 'VAT rate' shall be replaced by 'uniform VAT resources rate'. 13 . In Article 14, under (b), the word 'taxes shall be replaced by 'VAT on products and net taxes'.  the balance resulting from exchange gains and losses during the financial year.' 16 . In Article 16 (2), '(4) and (5)' shall be replaced by '(4), (5) and (6)'. 1 7 . Article 1 7 (3) shall be replaced by the following : '3 . Member States shall notify the Comission, in six-monthly reports, of the outcome of their inspec ­ tions and of comprehensive information and ques ­ tions of principle concerning the most important problems arising out of the application of this Regu ­ lation and, in particular matters in dispute .' 18 . In the second subparagraph of Article 18 (2) the last sentence shall be replaced by the following : 'In order to restrict additional inspection measures to the minimum : (a) the Commission may, in specific cases, request that certain documents be forwarded to it ; (b) in the monthly statement of accounts referred to in Article 6 (3), the amounts entered in the accounts which relate to irregularities or delays in the establishment, entry in the accounts and making available of own resources, discovered during the inspections referred to above, must be identified by means of appropriate notes.' 19 . Article 19 shall be replaced by the following : 'Article 19 The provisions of Community law in the sectors referred to in the first paragraph of Article 2 of Deci ­ sion 85/257/EEC, Euratom shall be applied by the appropriate authorities of Member States when estab ­ lishing own resources.' 20 . In Article 21 (a), ' in Article 5' shall be replaced by 'in Article 8 '. 14. The heading of Title VI shall be replaced by Proce ­ dure for the application of Article 6 of Decision 85/257/EEC, Euratom'. 1 5 . Article 1 5 shall be replaced by the following : 'Article 15 For the purposes of applying Article 6 of Decision 85/257//EEC Euratom, the balance of a given finan ­ cial year shall consist of the difference between :  all the revenue collected in respect of that finan ­ cial year, and  the amount of payments made against appropria ­ tions for that financial year increased by the amount of the appropriations for the same finan ­ cial year carried over pursuant to Articles 6 ( 1 ) (b) and (c) and 2 (b) and the second subparagraph of Article 88 (4) of the Financial Regulation . 11 . 12. 86 Official Journal of the European Communities No L 349/5 21 . Article 22 shall be replaced by the following : 'Article 22 The Commission shall , by the end of 1990, submit a report on the implementation of this Regulation together with any proposals for amendments .' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from the financial year 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 1986. For the Council The President N. LAWSON